       Case 3:19-cv-01806-AC           Document 13     Filed 06/16/20    Page 1 of 2




George J. Wall, OSB No. 934515
Caitlin S. Laumaker, OSB No. 143314
gwall@eastpdxlaw.com
caitlin@eastpdxlaw.com
825 NE 20 th Ave, Suite 330
Portland, OR 97232
Telephone: (503)236-0068
Fax No.: (503)236-0028


       Of Attorneys for Plaintiff, Daelynn Bender


                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON


Daelynn Bender,                    )       Case No.:    3:19-cv-01806-AC
                                   )
             Plaintiff,            )
                                   )
      V.                           )       ORDER OF DISMISSAL
                                   )
                                   )
Andrew Saul,                       )
Commissioner,                      )
Social Security Administration,    )
                                   )
             Defendant.            )


      After considering the Plaintiff's motion for dismissal with prejudice, it is hereby

ORDERED that dismissal is granted.

      IT IS SO ORDERED this             ~ay of_~""'-'-"""--...:::..___ , 2020.




Page 1 - ORDER OF DISMISSAL
      Case 3:19-cv-01806-AC     Document 13     Filed 06/16/20   Page 2 of 2




Proposed order submitted: June 12, 2020.


                                     /s/ George J. Wall
                                     George J. Wall, OSB No. 934515
                                     Caitlin S. Laumaker, OSB No. 143314
                                     825 NE 20th Ave, Suite 330
                                     Portland, OR 97232
                                     Telephone: (503)236-0068
                                     Fax: (503)236-0028
                                     gwall@eastpdxlaw.com
                                     caitlin@eastpdxlaw.com
                                     Attorney for Plaintiff, Daelynn Bender




Page 2 - ORDER OF DISMISSAL
